Citation Nr: 0701412	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-19 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for multiple myeloma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.  He served in World War II and was awarded the 
Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

In September 2002, the RO received the veteran's claim of 
entitlement to service connection for multiple myeloma.  The 
August 2003 rating decision denied the claim, and the veteran 
duly perfected an appeal.

The veteran failed to report for a hearing which was 
scheduled to be conducted before a Veterans Law Judge at the 
RO in September 2005.  To the Board's knowledge, the veteran 
has offered no explanation as to why he was unable to appear 
and has since made no request for another hearing.  
Accordingly, the Board will proceed to a decision on this 
appeal as if the hearing request had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2006) [ noting that failure to appear for 
a scheduled hearing is treated as a withdrawal of the 
claimant's request for a hearing].  

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in November 2006.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2006).

Clarification of issue on appeal

Although the veteran's September 2002 claim specifically 
identified multiple myeloma as the disability for which 
service connection was sought, upon review of the claims file 
it appears that the veteran is actually seeking to reopen his 
previously-denied service-connection claim for basal cell 
carcinoma.  Service connection for that condition was 
previously denied in unappealed RO rating decisions dated in 
September 1978, September 1984, and January 1992.  While the 
veteran has specifically mentioned multiple myeloma on 
several occasions throughout the appeal, as explained below, 
the medical evidence he has submitted focuses exclusively on 
basal cell carcinoma.  Multiple myeloma is not mentioned.  
Indeed, the veteran has frequently referred to his condition 
as "my skin cancer" and has discussed dermatology 
consultations in correspondence with VA.  

Although the veteran may not have actually intended to file a 
claim for service connection for multiple myeloma, this was 
the disability claimed and adjudicated by the RO.  Indeed, 
the August 2003 rating decision adjudicated the matter of 
service connection for multiple myeloma; it did not 
adjudicate the matter of service connection for basal cell 
carcinoma.  Subsequent statements of the case (SOCs) and 
supplemental statements of the case (SSOCs) did likewise.  In 
all of these adjudications, the issue listed on appeal was 
service connection for multiple myeloma - not basal cell 
carcinoma.  
  
The Board additionally observes that the current claim for 
service connection for multiple myeloma is one which is 
separate and distinct from the previously denied claim of 
entitlement to service connection for basal cell carcinoma.  
See generally Ephraim v. Brown, 82 F.3d 399, 401 
(Fed. Cir. 1996) [holding that a newly diagnosed disorder, 
whether or not medically related to a previously diagnosed 
disorder, cannot be considered the same claim].  The Board 
cannot infer a claim for service connection for basal cell 
carcinoma, much less a perfected appeal, from the current 
posture of this case.  

If the veteran wishes to reopen his previously-denied claim 
for service connection for basal cell carcinoma, he should 
contact the RO.  For reasons stated immediately above, this 
appeal involves the issue of service connection for multiple 
myeloma only.  




FINDING OF FACT

A preponderance of the competent medical evidence of record 
does not show a current diagnosis of multiple myeloma.


CONCLUSION OF LAW

Service connection for multiple myeloma is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for multiple myeloma.  
He essentially contends that while serving in Sasebo, Japan, 
in 1945 he was exposed to ionizing radiation, and that such 
exposure led to this condition.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in November 2002 and June 2003 which were 
specifically intended to address the requirements of the 
VCAA.  The November 2002 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show an "injury in military 
service or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease;" a "current physical or mental disability;" and a 
"relationship between your current disability and an injury, 
disease, or event in service" (emphasis in original).

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the November 
2002 VCAA letter, the veteran was informed that VA would 
"make reasonable efforts to help you get evidence necessary 
to support your claim.  We will help you try to get such 
things as medical records, employment records, or records 
from other Federal agencies."  This letter also notified the 
veteran that VA would assist him "by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2003 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the November 2002 letter instructed the veteran 
to provide the "name of the person, agency, (including VA 
Medical Centers), or company who has any relevant records; 
the address of this person, agency, or company; the 
approximate time frame covered by the records; and the 
condition for which you were treated, in the case of medical 
records" (emphasis in original).  Appropriate 
"Authorization for Release of Information Forms" were 
provided for this purpose.  The November 2002 letter also 
instructed the veteran to provide the specific details 
surrounding his alleged exposure to ionizing radiation.  The 
June 2003 letter did the same, providing the veteran with a 
"Radiation Risk Activity" questionnaire for this purpose.  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The November 2002 letter advised the veteran to "[t]ell us 
about any additional information or evidence that you want us 
to try and get for you."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the Board's denial of 
service connection for multiple myeloma herein.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
are not, and cannot be, assigned in the absence of service 
connection.  The Board is denying the veteran's claim based 
on element (2), the existence of disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical and personnel 
records as well as extensive VA and private treatment records 
(including records from the Saginaw VA Medical Center from 
the late 1960s which the veteran contends are crucial to his 
claim).  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  As noted in the Introduction, the veteran 
failed, without explanation, to report for a Board hearing 
scheduled for September 2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Analysis

Crucial to the award of service connection is the existence 
of disability.  Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [noting that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].  The veteran, however, has failed to produce or 
identify any competent medical evidence which provides a 
multiple myeloma diagnosis.  While the medical evidence of 
record includes multiple diagnoses of basal cell carcinoma 
(as early as the 1960s, with recurrence in recent years), the 
same records are silent regarding multiple myeloma.  

The only evidence of record which suggests that the veteran 
has multiple myeloma are the veteran's own statements.  It is 
now well settled, however, that lay persons without medical 
training, such as the veteran, are not qualified to render 
medical opinions regarding matters such as the diagnosis and 
etiology of disease.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2006) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The veteran's 
statements to the effect that he has multiple myeloma 
therefore do not represent competent medical evidence.  

Because the record contains no competent medical evidence 
diagnosing multiple myeloma, service connection for that 
condition is not warranted.  See Brammer, supra.  Throughout 
the four and a half years this claim has been pending, the 
veteran has had ample opportunity to submit evidence 
demonstrating the existence of multiple myeloma.  He has also 
been repeatedly notified, including in the November 2002 and 
June 2003 VCAA letters, of the need to submit evidence of a 
current disability (i.e. multiple myeloma).  This he has not 
done.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

In short, for reasons expressed immediately above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
multiple myeloma.  The benefit sought on appeal is 
accordingly denied.

Additional comments

In the absence of the claimed disability, there is no need 
for the Board to explore the veteran's contention concerning 
in-service radiation exposure. 

As explained in the Introduction, if the veteran wishes to 
reopen his previously-denied service-connection claim for 
basal cell carcinoma, he should contact the RO.  Such issue 
is not, however, currently before the Board.  The matter that 
is before the Board is service connection for multiple 
myeloma; however, in the absence of medical evidence 
establishing a diagnosis of multiple myeloma, service 
connection for that condition is not warranted.  


ORDER

Service connection for multiple myeloma is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


